DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/RestrictionsApplicant's election with traverse of claims 1-13 in the reply filed on (4-18-2022) is acknowledged. The traversal is on the ground(s) that no reason was provided, it was simply labeled with traverse.  This is not found persuasive because no argument was present.  The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (4-18-2022).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "…a spinel of the AB2O4…" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It should read “a spinel of a AB2O4…”
Claim 9 recites the limitation "the dispersant" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Noting, that there is antecedent basis for “the at least one dispersant”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A.) Claim(s) 1-2, 5-8, & 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chrisey et al. (US-6,177,151, hereinafter Chrisey)Regarding claim 1, 	
A slip for the production of ceramic or glass ceramic shaped parts for energy pulse-induced transfer printing (LIFT), comprising:
(a) ceramic and/or glass ceramic particles, 
(b) at least one binder, 
(c) at least one energy transformation component and 
(d) at least one dispersant.
Chrisey teaches the following:
(Col. 6, lines 55-62) teaches that It is the presence of the matrix material that provides the advantages that the present invention has over methods Such as laser induced forward transfer (LIFT). Where the matrix material must be compatible with the transfer material So that the matrix material and the transfer material can be combined into a mixture to form the coating on the front surface of the laser transparent support. 
(Col. 6, lines 52-54) teaches that the transfer material may also be coated particles, such as metal or ceramic particles coated with organic materials such as organic precursors.
(Col. 7, lines 25-28) teaches that the matrix material may also provide a source of particle coating for transfer material that is in the form of a powder and provide a source of additives, binders and dispersants for the transfer material.
(Col. 8, lines 38-48) teaches that the specific polymeric matrix materials include but are not limited to… phenol-formaldehyde positive photoresist resins and photobleachable aromatic dyes.
(Col. 7, lines 25-29) teaches that the matrix material may also provide a source of particle coating for transfer material that is in the form of a powder and provide a source of additives, binders and dispersants for the transfer material.
Regarding claim 2, 	
Comprising as component (a) ceramic particles based on ZrO2, Al2O3 or ZrO2-Al2O3, or based on ZrO2, Al2O3, ZrO2-Al2O3 which is stabilized in each case with CaO, Y2O3, La2O3, CeO2 and/or MgO, or based on ZrO2 spinel, ZrO2-A12O3 spinel, a spinel of the AB2O4, AB12O19, AB11O18, AB2O4 type, wherein A is an alkali metal or alkaline earth metal ion and B is a transition metal ion which has a higher oxidation state than A.
Chrisey teaches the following:
(Col. 4, lines 56-59) teaches that The transfer material can be any material that one may wish to deposit on a substrate in a defined pattern, including, but not limited to the following….(Col. 4, lines 63-End) teaches that ceramics, including, but not limited to alumina (Al2O3), silica and other glasses, and dielectrics (see below); Dielectrics, including, but not limited to alumina, magnesium oxide (MgO), yttrium oxide(Y2O3), zirconium oxide (ZrO2), cerium oxide (CeO2), etc….
Regarding claim 5-6, 	
Which comprises as binder (b) a binder which is not radically polymerizable and which in pure form is solid at 25°C.
Which comprises as binder (b) a cellulose derivative, methylcellulose, hydroxyethyl cellulose, hydroxypropyl methylcellulose, hydroxybutyl methylcellulose and/or sodium carboxymethyl cellulose, poly(vinyl alcohol) (PVA), poly(vinyl acetate) (PVAc), poly(vinylpyrrolidine) (PVP), poly (acrylic acid) (PAA), a copolymer of acrylic acid ester and acrylic acid (AE/AA), poly (ethyl acrylate) (PEA), poly(methacrylic acid) (PMAA), poly(methyl methacrylate) (PMMA), ammonium polyacrylate (NH4PA), ammonium poly(methacrylate) or poly (ethylene glycol) (HO- (CH2CH2O)n -OH).
Chrisey teaches the following:
(Col. 8, lines 38-48) teaches that the Specific polymeric matrix materials include but are not limited to… poly(methacrylic acid)-methyl ester (PMMA), poly (vinyl acetate), 
Regarding claim 7, 	
Which comprises as energy transformation component (c) an inorganic or organic dye or an inorganic or organic pigment.
Chrisey teaches the following:
(Col. 8, lines 38-48) teaches that the Specific polymeric matrix materials include but are not limited to… phenol-formaldehyde positive photoresist resins and photobleachable aromatic dyes. As such the use of an organic dye is understood to be disclosed.
Regarding claim 8, 	
Which comprises as dispersant (d) a solvent with a boiling point of less than 200°C (under standard pressure) comprising one or more of triethyl 2- acetylcitrate, acetic acid butyl ester, acetic acid n-hexyl ester, 1-octanol, propylene glycol diacetate, ethylene glycol diacetate, acetone, methyl ethyl ketone (MEK), isopropanol, ethanol, butanol, p-xylene, cyclohexanone, butyl acetate, hexyl acetate and water
Chrisey teaches the following:
(Col. 7, lines 25-28) teaches that the matrix material may also provide a source of particle coating for transfer material that is in the form of a powder and provide a source of additives, binders and dispersants for the transfer material. (Col. 7, lines 42149) teaches that examples of matrix materials include but are not limited to addition polymers (see below), condensation polymers (see below), photoresist polymers (see below), water, aryl solvents, especially toluene, acetophenone and nicotinic acid, arene compounds (e.g. naphthalene, anthracene, phenanthrene), t-butyl alcohol, halogenated organic solvent, hydrocarbons, ketones, alcohols, ethers, esters, carboxylic acids, phenols and phosphoric acid.
Regarding claim 10,
Which additionally comprises at least one additive which is selected from stabilizers, biocides, parabens, rheology modifiers and/or fragrances.
Chrisey teaches the following:
(Col. 7, lines 19-28) teaches that the matrix material may also serve other functions. For example, the presence of the matrix material may aid in the construction of the coating on the target Substrate by helping to hold the transfer material in place on the target Substrate, especially if the transfer material is a powder. At the same time, the matrix material may help prevent the transfer material from binding too tightly to the Surface of the target Substrate. The matrix material may also provide a Source of particle coating for transfer material that is in the form of a powder and provide a Source of additives, binders and dispersants for the transfer material. As such, the matrix material is understood to acts as stabilizers and rheology modifiers. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
B.) Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisey as evidenced by Wikipedia’s Article on Magnetite (Magnetite, 2018, hereinafter WAOM)
Regarding claim 3, 	
In which the ceramic particles additionally comprise Er2O3, Fe2O3, Co3O4, MnO2, NiO2, Cr2O3, Pr2O3, Tb2O3 and/or Bi2O3 as chromophoric component.
Chrisey teaches the following:
(Col. 5, lines 9-13) teaches that ferrites, including but not limited to yttrium iron garnet (Y3Fe5O12), barium zinc ferrite (Ba2Zn2Fe12O19), such as barium ferrite, Spinel ferrites Such as nickel Zinc ferrites, manganese Zinc ferrite, magnetite (Fe2O3), etc. may be employed. Highlighting evidence form WAOM (Crystal Structure) teaches that Fe3+ cations occupy tetrahedral sites, along with Fe2+ cations, occupying octahedral sites. With chemical composition of magnetite being Fe2+(Fe3+)2(O2-)4. Where This indicates that magnetite contains both ferrous (divalent) (FeO) and ferric (trivalent) iron (Fe2O3). As such, the use of magnetite is understood to incorporate the implementation of both (FeO) and (Fe2O3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for matrix assisted pulsed laser evaporation that comprises a composition for a ceramic or glass ceramic shaped parts for the energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant of Chrisey and recognizing that implementation of magnetite includes both (FeO) and (Fe2O3) iron as evidenced by WAOM, due to the fact it would amount to nothing more than the implementation of magnetite i.e. both (FeO) and (Fe2O3) iron, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Chrisey as evidenced by WAOM.
C.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisey in view of Visan et al. (Biomimetic Nanocrystalline Apatite Coatings…2014, hereinafter Visan)
Regarding claim 4, 	
The slip comprises as component (a) glass ceramic particles based on leucite, apatite and/or lithium disilicate glass ceramic.
Regarding Claim 4, Chrisey the entirety of claim 1 including, a composition for a ceramic or glass ceramic shaped parts for energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant. Chrisey adding that the transfer material can comprise transparent conductive oxides (Col. 5, lines 29-31). Chrisey is silent on implementing glass ceramic such as on leucite, apatite and/or lithium disilicate glass ceramic.In analogous art for the production of a glass-ceramic composition that includes a binder and is implemented as a coating that is deposited via Matrix Assisted Pulsed Laser Evaporation (MAPLE), Visan suggests details regarding implementing apatite as the glass ceramic particle, and in this regard Visan teaches the following:
(Abstract) teaches that the targets were prepared from metastable, nanometric, poorly crystalline apatite powders, analogous to mineral bone, synthesized through a biomimetic approach by double decomposition process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for matrix assisted pulsed laser evaporation that comprises a composition for a ceramic or glass ceramic shaped parts for the energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant of Chrisey. By utilizing crystalline apatite powders as the base ceramic material for the laser assisted, as taught by Visan. Highlighting, implementation of crystalline apatite powders as the base ceramic material for the laser assisted coating allows increase of surface biocompatibility of substrate such as titanium (Ti) orthopedic or dental implants by the coating with biologically active materials (such as apatite), (Introduction, ¶1, lines 2-5). 
D.) Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisey in view of in view of Doraiswamy et al. (Laser Microfabrication of Hydroxyapatite…, hereinafter Doraiswamy), 
Regarding claim 9, 	
The dispersant additionally comprises a solvent with a boiling point of over 200°C (under standard pressure) comprising one or more of PEG (average molecular weight < 600 g/mol), glycerol and 1,2- propanediol.
Regarding Claim 4, Chrisey the entirety of claim 1 including, a composition for a ceramic or glass ceramic shaped parts for energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant. Chrisey noting the matrix material may comprise water (Col. 7, lines 41-45) and general polymer classes that are of interest with known properties include poly(alkenes), poly(acrylics), poly(methacrylics), poly(vinyls), poly(vinylketones), poly(styrenes), poly(oxides) or polyethers, (Col. 8, lines 14-16). Chrisey is silent on implementing a solvent with a boiling point of over 200°C (under standard pressure) comprising one or more of PEG (average molecular weight < 600 g/mol), glycerol and 1,2- propanediol. In analogous art for a novel approach for layer-by-layer growth of tissue-engineered materials using a direct writing process known as matrix assisted pulsed laser evaporation direct write (MAPLE) that utilizes a composition that comprises a ceramic particles (hydroxyapatite or ZrO2), dispersing medium and an energy transformation component, Doraiswamy suggests details regarding different types of dispersing mediums and/or energy transformation components that may be utilized, and in this regard Doraiswamy teaches the following:
(Pg. 637, Maple DW and Transfer of…, ¶1, lines 1-10) teaches that MAPLE DW ribbons of ceramics were created by solvating ceramic powders in glycerol/water matrices, and spin coating these solutions onto quartz ribbons. Hydroxyapatite (average particle size of 500 nm) and zirconia (particle size distribution of 0.33–2.19 mm) powders were ground using a mortar and pestle (Alfa Aesar, Ward Hill, MA). These powders were solvated in 50:50 glycerol : water matrices to create solutions that possessed appropriate viscosities and solubilities for spin coating onto quartz ribbons. As such, glycerol is understood to be utilized in conjunction with water. Where the glycerol can be seen in a role of a solvent or dispersing mediums and/or energy transformation components while the water may be viewed as the (dispersing mediums and/or energy transformation components) that the glycerol is not currently assigned. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for matrix assisted pulsed laser evaporation that comprises a composition for a ceramic or glass ceramic shaped parts for the energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant of Chrisey. By utilizing glycerol as a means for a dispersing mediums and/or energy transformation component, as taught by Doraiswamy. Highlighting, implementation of glycerol as a dispersing mediums and/or energy transformation component allows for tailoring the viscosity of the solution, (Pg. 637, Maple DW and Transfer of…, ¶1, lines 1-10). Alternatively, and/or additionally, the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
E.) Claim(s) 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrisey in view of in view of Wikipedia’s Article on Surfactants (Surfactants, 2018, hereinafter WAOS) and Wikipedia’s Article on Viscosity (Viscosity, 2018, hereinafter WAOV) as evidenced by Wikipedia’s Article on Slurries (Slurry, 2018, hereinafter WOSL)
Regarding claim 10,
Which additionally comprises at least one additive which is selected from stabilizers, biocides, parabens, rheology modifiers and/or fragrances.
Regarding Claim 10, Chrisey the entirety of claim 1 including, a composition for a ceramic or glass ceramic shaped parts for energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant. Chrisey adding that the matrix material may also provide a source of particle coating for transfer material that is in the form of a powder and provide a source of additives, binders and dispersants for the transfer material. As such, the matrix material is understood to acts as stabilizers and rheology modifiers. (Col. 2, lines 58-61) teaching that wet techniques are inherently limited by viscoelastic properties of the fluid in which the particles are suspended or dissolved. However, Chrisey is silent on details regarding stabilizers and rheology modifiers. In analogous art for discussion on the role of surfactants including dispersants in a mixture or suspension, WAOS suggests details regarding the impaction and function of dispersants in a mixture of suspension, and in this regard WAOS teaches the following:
(Abstract) teaches that surfactants are compounds that lower the surface tension (or interfacial tension) between two liquids, between a gas and a liquid, or between a liquid and a solid. Surfactants may act as detergents, wetting agents, emulsifiers, foaming agents, or dispersants. (Fig. 2) teaching that the polar "heads" of the surfactant molecules coating the micelle interact more strongly with water, so they form a hydrophilic outer layer that forms a barrier between micelles. This inhibits the oil droplets, the hydrophobic cores of micelles, from merging into fewer, larger droplets ("emulsion breaking") of the micelle. With (Dynamics of Surfactants at Interfaces) teaching that the surface rheology of surfactant layers, including the elasticity and viscosity of the layer, play an important role in the stability of foams and emulsions as such, the arrangement and micelle structure is understood to stabilize the emulsion / suspension from creating salts that precipitate out from the emulsion / suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for matrix assisted pulsed laser evaporation that comprises a composition for a ceramic or glass ceramic shaped parts for the energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant of Chrisey. By utilizing and optimizing surfactants including dispersants that are utilized in an emulsion / suspension, as taught by WAOS. Highlighting, the implementation and optimization of surfactants including dispersants that are utilized in an emulsion or suspension allows for stabilizing the emulsion / suspension, (Abstract & Fig. 2).Alternatively, and/or in addition to, use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding Claim 10, Chrisey as modified teaching the same as detailed. Chrisey as modified is silent on details regarding stabilizers and rheological modifiers.In analogous art for a discussion on the viscosity of suspensions or slurries that comprise a solid and liquid, where the viscosity of slurry can be described as relative to the viscosity of the liquid phase, WAOV suggests details regarding the role of solid particular on the viscosity of a slurry or suspension, and in this regard WAOV teaches the following:

    PNG
    media_image1.png
    274
    392
    media_image1.png
    Greyscale
(Slurry) teaches that depending on the size and concentration of the solid particles, several models exist that describe the relative viscosity as a function of volume fraction φ of solid particles. As evidenced by WOSL (Volumetric fraction from mass fraction) which gives the volume fraction of slurry as depicted. As such, the amount of a solid particular implemented (mass) are understood to influence volume fraction of solid particles. Highlighting, WAOV’s (Slurry) section provides several formulas for the relative viscosity depending on the low concentrations and fine particles, higher concentrations. As such, the concentration, and mass of a solid particulate utilized in a slurry is understood to impact both the volume solid fraction and thus the viscosity of the slurry/suspension that the solid particulate are implemented in. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for matrix assisted pulsed laser evaporation that comprises a composition for a ceramic or glass ceramic shaped parts for the energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant of Chrisey as modified. By utilizing and optimizing the concentration and mass of solid particulate implemented in a suspension / slurry, as taught by WAOV and evidenced by WOSL. Highlighting, implementation and optimization of the concentration and mass of solid particulates implemented in a suspension / slurry allows for tailoring the volume fraction of the solid particulate and consequently also modify the viscosity of the suspension as desired, (WAOV, Slurry).Alternatively, and/or in addition to, the case law for result effective variables may be recited, where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

Regarding claim 11,
Which comprises 
- 35 to 90 wt.-% ceramic and/or glass ceramic particles (a), 
- 0.0 to 10 wt.-% binder (b); 
- 0.000 to 2 wt.-% energy transformation component (c); 
- 9 to 50 wt.-% dispersant (d), in each case relative to the total mass of the slip.
Chrisey teaches the following:
(Example 1) teaches the solution was prepared by mixing 2 grams of alumina which amounts to 2 / (7.12+2+2) or ~ 18%. (Example 5) teaches another type of material (YIG) that comprises 1 gram, for a total of 1 / (1 gram of YIG + 0.05g of poly acid/n-butyl+ 10ml of chloroform or 14.60 grams or a total of 15.65g)… 1/15.65 = 6.38%
& c.) Highlighting, 0% is encompassed for these components, as such it is understood that this component is considered optionally. 
(Example 1) with 1 ml of a matrix material, phosphoric acid is ~ 2 grams, which amounts to 2 / (7.12+2+2) or ~ 18%.Highlighting, (Col. 1, lines 58-61) teaches that wet techniques are inherently limited by viscoelastic properties of the fluid in which the particles are suspended or dissolved.
Regarding Claim 11, Chrisey the entirety of claim 1 including, a composition for a ceramic or glass ceramic shaped parts for energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant. Chrisey adding that the matrix material may also provide a source of particle coating for transfer material that is in the form of a powder and provide a source of additives, binders and dispersants for the transfer material. As such, the matrix material is understood to acts as stabilizers and rheology modifiers. (Col. 2, lines 58-61) teaching that wet techniques are inherently limited by viscoelastic properties of the fluid in which the particles are suspended or dissolved. Chrisey is silent on details regarding the amounts of various components utilized. In analogous art for discussion on the role of surfactants including dispersants in a mixture or suspension, WAOS suggests details regarding the impaction and function of dispersants in a mixture of suspension, and in this regard WAOS teaches the following:
(Abstract) teaches that surfactants are compounds that lower the surface tension (or interfacial tension) between two liquids, between a gas and a liquid, or between a liquid and a solid. Surfactants may act as detergents, wetting agents, emulsifiers, foaming agents, or dispersants. (Fig. 2) teaching that the polar "heads" of the surfactant molecules coating the micelle interact more strongly with water, so they form a hydrophilic outer layer that forms a barrier between micelles. This inhibits the oil droplets, the hydrophobic cores of micelles, from merging into fewer, larger droplets ("emulsion breaking") of the micelle. With (Dynamics of Surfactants at Interfaces) teaching that the surface rheology of surfactant layers, including the elasticity and viscosity of the layer, play an important role in the stability of foams and emulsions as such, the arrangement and micelle structure is understood to stabilize the emulsion / suspension from creating salts that precipitate out from the emulsion / suspension.
The same rejection rationale, case law and analysis that was used previously for claim 10, can be applied here and should be referred to for this claim as well.
Regarding Claim 11, Chrisey as modified teaching the same as detailed. Chrisey as modified is silent on details regarding stabilizers and rheological modifiers.In analogous art for a discussion on the viscosity of suspensions or slurries that comprise a solid and liquid, where the viscosity of slurry can be described as relative to the viscosity of the liquid phase, WAOV suggests details regarding the role of solid particular on the viscosity of a slurry or suspension, and in this regard WAOV teaches the following

    PNG
    media_image1.png
    274
    392
    media_image1.png
    Greyscale
(Slurry) teaches that depending on the size and concentration of the solid particles, several models exist that describe the relative viscosity as a function of volume fraction φ of solid particles. As evidenced by WOSL (Volumetric fraction from mass fraction) which gives the volume fraction of slurry as depicted. As such, the amount of a solid particular implemented (mass) are understood to influence volume fraction of solid particles. Highlighting, WAOV’s (Slurry) section provides several formulas for the relative viscosity depending on the low concentrations and fine particles, higher concentrations. As such, the concentration, and mass of a solid particulate utilized in a slurry is understood to impact both the volume solid fraction and thus the viscosity of the slurry/suspension that the solid particulate are implemented in. 
The same rejection rationale, case law and analysis that was used previously for claim 10, can be applied here and should be referred to for this claim as well.
Regarding claim 12-13,
Which comprises - 50 to 88 wt.-% ceramic and/or glass ceramic particles (a), 
- 0.2 to 7 wt.-% binder (b); 
- 0.001 to 1 wt.-% energy transformation component (c); 
- 11 to 40 wt.-% dispersant (d), in each case relative to the total mass of the slip.
which comprises - 60 to 85 wt.-% ceramic and/or glass ceramic particles (a), 
- 0.5 to 5 wt.-% binder (b); 
- 0.01 to 0.5 wt.-% energy transformation component (c); 
- 14 to 30 wt.-% dispersant (d), 17 3P6 61- 58 - in each case relative to the total mass of the slip.
Chrisey teaches the following:
(Example 1) teaches the solution was prepared by mixing 2 grams of alumina which amounts to 2 / (7.12+2+2) or ~ 18%. (Example 5) teaches another type of material (YIG) that comprises 1 gram, for a total of 1 / (1 gram of YIG + 0.05g of poly acid/n-butyl+ 10ml of chloroform or 14.60 grams or a total of 15.65g) … 1/15.65 = 6.38% 
with 0.05 grams of a matrix material, poly(methacrylic acid) which amounts to a maximum of (0.05/15.65) or .31%
n-butyl ester (PBMA) which also amounts to a maximum of (0.05/15.65) or .31%
(Example 1) with 1 ml of a matrix material, phosphoric acid is ~ 2 grams, which amounts to 2 / (7.12+2+2) or ~ 18%.(Example 5) in 10 ml of chloroform is (14.60/15.65) or 93%
Highlighting, (Col. 1, lines 58-61) teaches that wet techniques are inherently limited by viscoelastic properties of the fluid in which the particles are suspended or dissolved.
Regarding Claim 12-13, Chrisey the entirety of claim 1 including, a composition for a ceramic or glass ceramic shaped parts for energy pulse-induced transfer printing (LIFT), that comprises (a) ceramic and/or glass ceramic particles, (b) at least one binder, (c) at least one energy transformation component and (d) at least one dispersant. Chrisey adding that the matrix material may also provide a source of particle coating for transfer material that is in the form of a powder and provide a source of additives, binders and dispersants for the transfer material. As such, the matrix material is understood to acts as stabilizers and rheology modifiers. (Col. 2, lines 58-61) teaching that wet techniques are inherently limited by viscoelastic properties of the fluid in which the particles are suspended or dissolved. Chrisey is silent on details regarding the amounts of various components utilized. In analogous art for discussion on the role of surfactants including dispersants in a mixture or suspension, WAOS suggests details regarding the impaction and function of dispersants in a mixture of suspension, and in this regard WAOS teaches the following:
(Abstract) teaches that surfactants are compounds that lower the surface tension (or interfacial tension) between two liquids, between a gas and a liquid, or between a liquid and a solid. Surfactants may act as detergents, wetting agents, emulsifiers, foaming agents, or dispersants. (Fig. 2) teaching that the polar "heads" of the surfactant molecules coating the micelle interact more strongly with water, so they form a hydrophilic outer layer that forms a barrier between micelles. This inhibits the oil droplets, the hydrophobic cores of micelles, from merging into fewer, larger droplets ("emulsion breaking") of the micelle. With (Dynamics of Surfactants at Interfaces) teaching that the surface rheology of surfactant layers, including the elasticity and viscosity of the layer, play an important role in the stability of foams and emulsions as such, the arrangement and micelle structure is understood to stabilize the emulsion / suspension from creating salts that precipitate out from the emulsion / suspension.
The same rejection rationale, case law and analysis that was used previously for claim 10, can be applied here and should be referred to for this claim as well.Regarding Claim 12-13, Chrisey as modified teaching the same as detailed. Chrisey as modified is silent on details regarding stabilizers and rheological modifiers. In analogous art for a discussion on the viscosity of suspensions or slurries that comprise a solid and liquid, where the viscosity of slurry can be described as relative to the viscosity of the liquid phase, WAOV suggests details regarding the role of solid particular on the viscosity of a slurry or suspension, and in this regard WAOV teaches the following:
(Slurry) teaches that depending on the size and concentration of the solid particles, several models exist that describe the relative viscosity as a function of volume fraction φ of solid particles. As evidenced by WOSL (Volumetric fraction from mass fraction) which gives the volume fraction of slurry as depicted. As such, the amount of a solid particular 
    PNG
    media_image1.png
    274
    392
    media_image1.png
    Greyscale
implemented (mass) are understood to influence volume fraction of solid particles. Highlighting, WAOV’s (Slurry) section provides several formulas for the relative viscosity depending on the low concentrations and fine particles, higher concentrations. As such, the concentration, and mass of a solid particulate utilized in a slurry is understood to impact both the volume solid fraction and thus the viscosity of the slurry/suspension that the solid particulate are implemented in. 
The same rejection rationale, case law and analysis that was used previously for claim 10, can be applied here and should be referred to for this claim as well.
	                                                         Conclusion
https://coolconversion.com/density-volume-mass/----ml--of--chloroform--in--gram for conversion of ml of chloroform into grams of chloroform
https://www.aqua-calc.com/calculate/weight-to-volume used to show conversion of phosphoric acid from ml to weight.
Ritzberger et al. (US-2020/0,171,699) which is the applicant’s own work and is not considered prior art. However, the (Abstract) teaches a process and slip for the production of ceramic shaped parts made of zirconium oxide ceramic by a 3D inkjet printing process. The slip contains zirconium oxide which is suspended in a liquid medium, wherein the slip has a zirconium oxide content of from 68 to 88 wt.-% and contains not more than 5 wt.-% organic components.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                      /KELLY M GAMBETTA/Primary Examiner, Art Unit 1715